HHTI-WEGY










 ACQUISITION OF H-HYBRID TECHNOLOGIES, INC.

by

WORLD ENERGY SOLUTIONS, INC.







AGREEMENT AND PLAN OF ACQUISITION







This Agreement and Plan of Acquisition (Agreement) is entered into by and
between H-Hybrid Technologies, Inc., a Florida corporation, (HHTI), UTEK
CORPORATION, a Delaware corporation, (UTEK), and World Energy Solutions, Inc., a
Florida corporation, (WEGY).




WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of
HHTI (HHTI Shares); and




WHEREAS, before the Closing Date, HHTI will acquire the license for the fields
of use as described  in the License Agreement which is attached hereto as part
of Exhibit A and made a part of this Agreement (Agreements) and the rights to
develop and market a proprietary technology for the fields of uses specified in
the License Agreement (Technology).




WHEREAS, the parties desire to provide for the terms and conditions upon which
HHTI will be acquired by WEGY in a stock-for-stock exchange (Acquisition) in
accordance with the respective corporation laws of their state, upon
consummation of which all HHTI Shares (as defined below) will be owned by WEGY,
and all issued and outstanding HHTI Shares will be exchanged for shares of
Series C Convertible Preferred Stock of WEGY with terms and conditions as set
forth more fully in this Agreement; and




WHEREAS, for federal income tax purposes, it is intended that the Acquisition
qualifies as a tax-free reorganization within the meaning of Section 368
(a)(1)(B) of the Internal Revenue Code of 1986, as amended (Code).




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are by this
Agreement acknowledged, the parties agree as follows:




ARTICLE 1

THE STOCK-FOR-STOCK ACQUISITION




1.01

The Acquisition




(a)

Acquisition Agreement.  Subject to the terms and conditions of this Agreement,
at the Effective Date, as defined below, all HHTI Shares shall be acquired from
UTEK by WEGY in accordance with the respective corporation laws of their state
and the provisions of this Agreement and the separate corporate existence of
HHTI shall continue after the closing as a wholly-owned subsidiary of WEGY.




(b)

Effective Date. The Acquisition shall become effective (Effective Date or
Closing Date) upon the execution of this Agreement and closing of the
transaction.














Page 1 of 17







HHTI-WEGY










1.02

Exchange of Stock. At the Effective Date, by virtue of the Acquisition, all of
the HHTI Shares that are issued and outstanding at the Effective Date shall be
exchanged for 100,000 Series C Convertible Preferred shares of WEGY stock and as
conditioned herein:




·

    Prior to closing, WEGY shall have the authority to issue the Series C
Convertible

   

   Preferred stock.




·

    100,000 shares of Series C Convertible Preferred Stock issued and delivered
within ten (10) days of closing on this Agreement. The number of shares of
common stock to be received by UTEK upon its conversion of the Series C
Convertible Preferred Stock shall upon conversion have a common stock price of
at least one cent ($0.01) per share.




·

UTEK is to receive a copy of “World Energy Solutions, Inc. Series C Convertible
Preferred Stock Certificate of Designations” at closing.




·                Convertible preferred shares may be converted by holder at any
time into common stock prior to the sixty (60) month anniversary of the
execution of this Agreement into the face value of the debenture which is
$3,750,000 worth of common shares of WEGY, based on the average of the five (5)
day closing price prior to the conversion date, i.e., if the shares traded at an
average five day closing price of $1.00 per share, then 3,750,000 common shares
will be issued upon conversion. Shares will be salable pursuant to Rule 144.




·

Anytime after six months and before the 60th month anniversary of this
Agreement, WEGY will have the right (but not the obligation) at its sole
discretion, to repurchase the convertible preferred shares that have not been
converted as follows:

o

Within 12 months – 105% value

o

Within 13 and 24 months – 110% value

o

Within 25 – 36 months –  115% value

o

Greater than 36 months  – 120% value




·

   There will be no coupon associated with the convertible preferred shares




·                No voting rights for Series C Convertible Preferred Stock




·                WEGY agrees that it will have authorized the shares of common
stock required for the conversion of the shares within 150 days of the execution
of this agreement; if the number of shares outstanding are not available to
facilitate the conversion of the issued convertible preferred shares, then the
sum of $3,750,000 shall be immediately due and payable in cash at the 60th month
anniversary of this transaction.




1.02.1

Shares to HTA. WEGY shall issue 5,000,000 unregistered common shares of WEGY
payable to Hydrogen Technology Applications, Inc., subject to SEC Rule 144, and
further restricted for sale for 12 months after the effective date of this
Agreement,

 

1.03

Effect of Acquisition.  At and after the Effective Date, the holder of each
certificate of common stock of HHTI shall cease to have any rights as a
shareholder of HHTI.




1.04

Closing. Subject to the terms and conditions of this Agreement, the Closing of
the Acquisition shall take place as of the last to sign and date this agreement.











Page 2 of 17







HHTI-WEGY













ARTICLE 2

REPRESENTATIONS AND WARRANTIES




2.01

Representations and Warranties of UTEK and HHTI.  UTEK and HHTI represent and
warrant to WEGY that the facts set forth below are true and correct, and will be
true and correct as of the Effective Date:




(a)

Organization. HHTI and UTEK are corporations duly organized, validly existing
and in good standing under the laws of their respective states of incorporation,
and they have the requisite power and authority to conduct their business and
consummate the transactions contemplated by this Agreement. True, correct and
complete copies of the articles of incorporation, bylaws and all corporate
minutes of HHTI have been provided to WEGY and such documents are presently in
effect and have not been amended or modified.




(b)

Authorization. The execution of this Agreement and the consummation of the
Acquisition and the other transactions contemplated by this Agreement have been
duly authorized by the board of directors and shareholders of HHTI and the board
of directors of UTEK; no other corporate action by the respective parties is
necessary in order to execute, deliver, consummate and perform their respective
obligations hereunder; and HHTI and UTEK have all requisite corporate and other
authority to execute and deliver this Agreement and consummate the transactions
contemplated by this Agreement.




(c)   

Capitalization.  The authorized capital of HHTI consists of 1,000,000 shares of
common stock with a par value $.01 per share (HHTI Shares). At the date of this
Agreement, 1,000 HHTI Shares are issued and outstanding and held of record and
beneficially by UTEK, free and clear of all liens, encumbrances, restrictions
and claims of very kind. UTEK has full legal right, power and authority to sell,
assign transfer and convey the HHTI shares so owned by UTEK in accordance with
the terms and conditions of this Agreement. The delivery to WEGY of the HHTI
shares so owned by UTEK pursuant to the provisions of this Agreement will
transfer to WEGY valid title thereto, free and clear of any and all adverse
claims. All issued and outstanding HHTI Shares have been duly and validly issued
and are fully paid and non-assessable shares and have not been issued in
violation of any preemptive or other rights of any other person or any
applicable laws. HHTI is not authorized to issue any preferred stock. All
dividends on HHTI Shares which have been declared prior to the date of this
Agreement have been paid in full. There are no outstanding options, warrants,
commitments, calls or other rights or agreements requiring HHTI to issue any
HHTI Shares or securities convertible into HHTI Shares to anyone for any reason
whatsoever. None of the HHTI Shares is subject to any change, claim, condition,
interest, lien, pledge, option, security interest or other encumbrance or
restriction, including any restriction on use, voting, transfer, receipt of
income or exercise of any other attribute of ownership.




(d)

Binding Effect. The execution, delivery, performance and consummation of this
Agreement, the Acquisition and the transactions contemplated by this Agreement
will not violate any obligation to which HHTI or UTEK is a party and will not
create a default under any such obligation or under any agreement to which HHTI
or UTEK is a party.  This Agreement constitutes a legal, valid and binding
obligation of HHTI, enforceable in accordance with its terms, except as the
enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws affecting creditor’s rights generally and by the availability of injunctive
relief, specific performance or other equitable remedies.




(e)

Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or, to the best of HHTI and UTEK’s knowledge, information
and belief, threatened, which seek to enjoin the Acquisition or the transactions
contemplated by this Agreement or which, if adversely decided, would have a
materially adverse effect on the business, results of operations, assets or
prospects of HHTI.














Page 3 of 17







HHTI-WEGY










(f)

No Conflicting Agreements. Neither the execution and delivery of this Agreement
nor the fulfillment of or compliance by HHTI or UTEK with the terms or
provisions of this Agreement nor all other documents or agreements contemplated
by this Agreement and the consummation of the transaction contemplated by this
Agreement will result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in a violation of, HHTI or UTEK’s articles
of incorporation or bylaws, the Technology, the License Agreement, or any
agreement, contract, instrument, order, judgment or decree to which HHTI or UTEK
is a party or by which HHTI or UTEK or any of their respective assets is bound,
or violate any provision of any applicable law, rule or regulation or any order,
decree, writ or injunction of any court or government entity which materially
affects their respective assets or businesses.




(g)

Consents. No consent from or approval of any court, governmental entity or any
other person is necessary in connection with execution and delivery of this
Agreement by HHTI and UTEK or performance of the obligations of HHTI and UTEK
hereunder or under any other agreement to which HHTI or UTEK is a party; and the
consummation of the transactions contemplated by this Agreement will not require
the approval of any entity or person in order to prevent the termination of the
Technology, the License Agreement, or any other material right, privilege,
license or agreement relating to HHTI or its assets or business.




(h)

Title to Assets. HHTI has or has agreed to enter into the agreements as listed
on Exhibit A attached hereto. These agreements and the assets shown on the
balance sheet of attached Exhibit B are the sole assets of HHTI. HHTI has or
will by the Effective Date have good and marketable title to its assets, free
and clear of all liens, claims, charges, mortgages, options, security agreements
and other encumbrances of every kind or nature whatsoever.




(i)

 Intellectual Property.  

(1)     Hydrogen Technology Applications, Inc. (“HTA”) respectively owns and has
license to the Technologies and has all right, power, authority and ownership
and entitlement to file, prosecute and maintain in effect; US Patent No
6,689,259 B1; filed Sept. 18, 2002; issued Feb. 10, 2004; titled “Mixed Gas
Generator”; US Patent No 6,866,756 B2; filed Oct.22, 2002, issued: Mar. 15,
2005; titled “Hydrogen Generator for uses in a Vehicle Fuel System”; US Patent
No 7,191,737 B2; filed Jan. 18, 2005; issued Mar. 20, 2007; titled “Hydrogen
Generator for uses in a Vehicle Fuel System”; US Patent Application No.
20070151846; filed February 22, 2007; published July 5, 2007; titled “Apparatus
and method for the conversion of water into a clean burning combustible gas for
use as an additive with other forms of fuels”; Including any continuations in
part, foreign filings (PCT’s) issued or pending; (the Patent) with respect to
the inventions listed in Exhibit A hereto (the Inventions).




(2)

The License Agreement between HTA and HHTI covering the Inventions will be
legal, valid, binding and will be enforceable in accordance with its terms as
contained in Exhibit A.




(3)    Except as otherwise set forth in this Agreement, WEGY acknowledges and
understands that HHTI and UTEK make no representations and provide no assurances
that the rights to the Technology and Intellectual Property contained in the
License Agreement do not, and will not in the future, infringe or otherwise
violate the rights of third parties, and as of this date;




(4)

Neither HHTI nor UTEK has received a written communication from any individual,
corporation, proprietorship, firm, general or limited partnership, limited
liability company, joint venture, trust, association, unincorporated
organization, governmental authority or other entity (“Person”) alleging that
the Technology and Intellectual Property contained in the License Agreement
violate any material rights relating to Intellectual Property of any Person.




(5)   To the knowledge of HHTI and UTEK, and without any independent
investigation,











Page 4 of 17







HHTI-WEGY










the validity or enforceability of the Patent or any of the Technology and
Intellectual Property contained in the License Agreement, or the ownership
thereof, has not been questioned in any action, suit, arbitration, proceeding or
other litigation commenced or, to the Sellers’ knowledge, threatened by any
Person or governmental authority (“Proceeding”) and, to the knowledge of HHTI
and UTEK, no such Proceeding is currently threatened, and neither HHTI nor UTEK
has received a written communication from any Person (A) asserting an ownership
interest in any of the Technology and Intellectual Property contained in the
License Agreement, or (B) alleging that any of the Technology and Intellectual
Property contained in the License Agreement is invalid or unenforceable.




(6)      Except as otherwise expressly set forth in this Agreement, HHTI and
UTEK make no representations and extend no warranties of any kind, either
express or implied, including, but not limited to warranties of merchantability,
fitness for a particular purpose, non-infringement and validity of the
Intellectual Property.




          

(j)

Liabilities of HHTI. HHTI has no assets, no liabilities or obligations of any
kind, character or description except those listed on the attached schedules and
exhibits.

          

(k)

Financial Statements. The unaudited financial statements of HHTI, including a
balance sheet, attached as Exhibit B and made a part of this Agreement, are, in
all respects, complete and correct and present fairly HHTI’s financial position
and the results of its operations on the dates and for the periods shown in this
Agreement; provided, however, that interim financial statements are subject to
customary year-end adjustments and accruals that, in the aggregate, will not
have a material adverse effect on the overall financial condition or results of
its operations. HHTI has not engaged in any business not reflected in its
financial statements. There have been no material adverse changes in the nature
of its business, prospects, the value of assets or the financial condition since
the date of its financial statements. There are no, and on the Closing Date
there will be no, outstanding obligations or liabilities of HHTI except as
specifically set forth in the financial statements and the other attached
schedules and exhibits.  There is no information known to HHTI or UTEK that
would prevent the financial statements of HHTI from being audited in accordance
with generally accepted accounting principles.




          

(l)

 Taxes. All returns, reports, statements and other similar filings required to
be filed by HHTI with respect to any federal, state, local or foreign taxes,
assessments, interests, penalties, deficiencies, fees and other governmental
charges or impositions have been timely filed with the appropriate governmental
agencies in all jurisdictions in which such tax returns and other related
filings are required to be filed; all such tax returns properly reflect all
liabilities of HHTI for taxes for the periods, property or events covered by
this Agreement; and all taxes, whether or not reflected on those tax returns,
and all taxes claimed to be due from HHTI by any taxing authority, have been
properly paid, except to the extent reflected on HHTI’s financial statements,
where HHTI has contested in good faith by appropriate proceedings and reserves
have been established on its financial statements to the full extent if the
contest is adversely decided against it. HHTI has not received any notice of
assessment or proposed assessment in connection with any tax returns, nor is
HHTI a party to or to the best of its knowledge, expected to become a party to
any pending or threatened action or proceeding, assessment or collection of
taxes. HHTI has not extended or waived the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
taxes. There are no tax liens (other than any lien which arises by operation of
law for current taxes not yet due and payable) on any of its assets. There is no
basis for any additional assessment of taxes, interest or penalties. HHTI has
made all deposits required by law to be made with respect to employees’
withholding and other employment taxes, including without limitation the portion
of such deposits relating to taxes imposed upon HHTI. HHTI is not and has never
been a party to any tax sharing agreements with any other person or entity.




          

(m)

Absence of Certain Changes or Events. From the date of the latest balance sheet
of HHTI provided to WEGY until the Closing Date, HHTI has not, and without the
written consent of WEGY, it will not have:











Page 5 of 17







HHTI-WEGY













(1)

Sold, encumbered, assigned, let lapsed or transferred any of its material
assets, including without limitation the Intellectual Property, the License
Agreement or any other material asset;




(2)

Amended or terminated the License Agreement or other material agreement or done
any act or omitted to do any act which would cause the breach of the License
Agreement or any other material agreement;

(3)

Suffered any damage, destruction or loss whether or not in control of HHTI;




(4)

Made any commitments or agreements for capital expenditures or otherwise;




(5)

Entered into any transaction or made any commitment not disclosed to WEGY in
writing;




(6)

Incurred any obligation or liability for borrowed money;




(7)

Suffered any other event of any character, which is reasonable to expect, would
adversely affect the future condition (financial or otherwise) of the assets or
liabilities or business of HHTI; or

(8)

Taken any action, which could reasonably be foreseen to make any of the
representations or warranties made by HHTI or UTEK untrue as of the date of this
Agreement or as of the Closing Date.




(n)

Material Agreements. Exhibit A attached contains a true and complete list of all
contemplated and executed agreements between HHTI and a third party. A complete
and accurate copy of all material agreements, contracts and commitments of the
following types, whether written or oral to which it is a party or is bound
(Contracts), has been provided to WEGY and such agreements are or will be at the
Closing Date, in full force and effect without modifications or amendment and
constitute the legally valid and binding obligations of HHTI in accordance with
their respective terms and will continue to be valid and enforceable following
the Acquisition. HHTI is not in default of any of the Contracts. In addition:




(1)

There are no outstanding unpaid promissory notes, mortgages, indentures, deed of
trust, security agreements and other agreements and instruments relating to the
borrowing of money by or any extension of credit to HHTI; and




(2)

There are no outstanding operating agreements, lease agreements or similar
agreements by which HHTI is bound; and




(3)

The complete final License Agreement will be provided to WEGY; and




(4)

Except as set forth in (3) above, there are no outstanding licenses to or from
others of any intellectual property and trade names; and




(5)

There are no outstanding agreements or commitments to sell, lease or otherwise
dispose of any of HHTI’s property; and




(6)

There are no breaches of any agreement to which HHTI is a party.




(o)

Compliance with Laws. HHTI is in compliance with all applicable laws, rules,
regulations and orders promulgated by any federal, state or local government
body or agency relating to its business and operations.











Page 6 of 17







HHTI-WEGY













(p)

Litigation.  There is no suit, action or any arbitration, administrative, legal
or other proceeding of any kind or character, or any governmental investigation
pending or to the best knowledge of HHTI or UTEK, threatened against HHTI, the
Technology, or  License Agreement, affecting its assets or business (financial
or otherwise), and neither HHTI nor UTEK is in violation of or in default with
respect to any judgment, order, decree or other finding of any court or
government authority relating to the assets, business or properties of HHTI or
the transactions contemplated hereby. There are no pending or threatened actions
or proceedings before any court, arbitrator or administrative agency, which
would, if adversely determined, individually or in the aggregate, materially and
adversely affect the assets or business of HHTI or the transactions
contemplated.




(q)

Employees. HHTI has no and never had any employees. HHTI is not a party to or
bound by any employment agreement or any collective bargaining agreement with
respect to any employees. HHTI is not in violation of any law, regulation
relating to employment of employees.




(r)

Adverse Effect. Neither HHTI nor UTEK has any knowledge of any or threatened
existing occurrence, action or development that could cause a material adverse
effect on HHTI or its business, assets or condition (financial or otherwise) or
prospects.




(s)

Employee Benefit Plans.  HHTI states that there are no and have never been any
employee benefit plans, and there are no commitments to create any, including
without limitation as such term is defined in the Employee Retirement Income
Security Act of 1974, as amended, in effect, and there are no outstanding or
un-funded liabilities nor will the execution of this Agreement and the actions
contemplated in this Agreement result in any obligation or liability to any
present or former employee.




(t)

Books and Records. The books and records of HHTI are complete and accurate in
all material respects, fairly present its business and operations, have been
maintained in accordance with good business practices, and applicable legal
requirements, and accurately reflect in all material respects its business,
financial condition and liabilities.

 

(u)

No Broker’s Fees. Neither UTEK nor HHTI has incurred any investment banking,
advisory or other similar fees or obligations in connection with this Agreement
or the transactions contemplated by this Agreement.




(v)     

Full Disclosure.   All representations or warranties of UTEK and HHTI are true,
correct and complete in all material respects to the best of our knowledge on
the date of this Agreement and shall be true, correct and complete in all
material respects as of the Closing Date as if they were made on such date.  No
statement made by them in this Agreement or in the exhibits to this Agreement or
any document delivered by them or on their behalf pursuant to this Agreement
contains an untrue statement of material fact or omits to state all material
facts necessary to make the statements in this Agreement not misleading in any
material respect in light of the circumstances in which they were made.




2.02

Representations and Warranties of WEGY.  WEGY represents and warrants to UTEK
and HHTI that to the best of its knowledge the facts set forth are true and
correct.




(a)

Organization.  WEGY is a corporation duly organized, validly existing and in
good standing under the laws of Florida, is qualified to do business as a
foreign corporation in other jurisdictions in which the conduct of its business
or the ownership of its properties require such qualification, and have all
requisite power and authority to conduct its business and operate properties.




(b)

Authorization.  The execution of this Agreement and the consummation of the
Acquisition and the other transactions contemplated by this Agreement have been
duly authorized by the











Page 7 of 17







HHTI-WEGY










board of directors of WEGY; no other corporate action on their respective parts
is necessary in order to execute, deliver, consummate and perform their
obligations hereunder; and they have all requisite corporate and other authority
to execute and deliver this Agreement and consummate the transactions
contemplated by this Agreement.




             (c)        Adjustment of Conversion Rate: Intentionally deleted.




(d)

Binding Effect. The execution, delivery, performance and consummation of the
Acquisition and the transactions contemplated by this Agreement will not violate
any obligation to which WEGY is a party and will not create a default hereunder,
and this Agreement constitutes a legal, valid and binding obligation of WEGY,
enforceable in accordance with its terms, except as the enforcement may be
limited by bankruptcy, insolvency, moratorium, or similar laws affecting
creditor’s rights generally and by the availability of injunctive relief,
specific performance or other equitable remedies.




(e)

Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or to its knowledge threatened which seek to enjoin the
Acquisition or the transactions contemplated by this Agreement or which, if
adversely decided, would have a materially adverse effect on its business,
results of operations, assets, prospects or the results of its operations of
WEGY.




(f)

No Conflicting Agreements. Neither the execution and delivery of this Agreement
nor the fulfillment of or compliance by WEGY with the terms or provisions of
this Agreement will result in a breach of the terms, conditions or provisions
of, or constitute default under, or result in a violation of WEGY’s  corporate
charter or bylaws, or any agreement, contract, instrument, order, judgment or
decree to which it is a party or by which it or any of its assets are bound, or
violate any provision of any applicable law, rule or regulation or any order,
decree, writ or injunction of any court or governmental entity which materially
affects its assets or business.




(g)

Consents. Assuming the correctness of UTEK and HHTI’s representations, no
consent from or approval of any court, governmental entity or any other person
is necessary in connection with its execution and delivery of this Agreement;
and the consummation of the transactions contemplated by this Agreement will not
require the approval of any entity or person in order to prevent the termination
of any material right, privilege, license or agreement relating to WEGY or its
assets or business.




(h)        Financial Statements. The financial statements of WEGY included in
its reports available on the EDGAR Website of the Securities and Exchange
Commission on Form 10-QSB filed on August 1, 2008 for the fiscal quarter ended
June 30, 2008, together with all subsequent filings made with the Commission
available at the EDGAR website (hereinafter referred to collectively as the
Reports) contain all material information relating to WEGY and its operations
and financial condition as of their respective dates which information is
required to be disclosed therein.  Since the date of the financial statements
included in the Reports, and except as modified in the Schedules hereto, there
has been no material adverse changes relating to WEGY’s business, financial
condition or affairs not disclosed in the Reports. The Reports do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances when made.




(i)

Full Disclosure. All representations or warranties of WEGY are true, correct and
complete in all material respects on the date of this Agreement and shall be
true, correct and complete in all material respects as of the Closing Date as if
they were made on such date. No statement made by them in this Agreement or in
the exhibits to this Agreement or any document delivered by them or on their
behalf pursuant to this Agreement contains an untrue statement of material fact
or omits to state all material facts necessary to make the statements in this
Agreement not misleading in any material respect in light of the circumstances
in which they were made.











Page 8 of 17







HHTI-WEGY













(j)

Compliance with Laws. WEGY is in compliance in all material respects with all
applicable laws, rules, regulations and orders promulgated by any federal, state
or local government body or agency relating to its business and operations.




(k)

Litigation.   There is no suit, action or any arbitration, administrative, legal
or other proceeding of any kind or character, or any governmental investigation
pending or, to the best knowledge of WEGY, threatened against WEGY materially
affecting its assets or business (financial or otherwise), and WEGY is not in
violation of or in default with respect to any judgment, order, decree or other
finding of any court or government authority. There are no pending or, to WEGY’s
knowledge, threatened actions or proceedings before any court, arbitrator or
administrative agency, which would, if adversely determined, individually or in
the aggregate, materially and adversely affect its assets or business. Except as
disclosed in its Reports, WEGY has no knowledge of any existing or threatened
occurrence, action or development that could cause a material adverse affect on
WEGY or its business, assets or condition (financial or otherwise) or prospects.




(l)

Development.  WEGY agrees and warrants that it has the expertise necessary to
and has had the opportunity to independently evaluate the inventions of the
Licensed Technology and has the expertise necessary to develop same for the
market.




(m)

Investment Company Status WEGY is not an investment company, either registered
or unregistered.




2.03

Investment Representations of UTEK. UTEK represents and warrants to WEGY that:




(a)

General. It has such knowledge and experience in financial and business matters
as to be capable of evaluating the risks and merits of an investment in WEGY
Common Shares pursuant to the Acquisition. It is able to bear the economic risk
of the investment in WEGY Common Shares, including the risk of a total loss of
the investment in WEGY Common Shares. The acquisition of WEGY Common Shares is
for its own account and is for investment and not with a view to the
distribution of this Agreement. Except a permitted by law, it has a no present
intention of selling, transferring or otherwise disposing in any way of all or
any portion of the shares at the present time. All information that it has
supplied to WEGY is true and correct. It has conducted all investigations and
due diligence concerning WEGY to evaluate the risks inherent in accepting and
holding the shares which it deems appropriate, and it has found all such
information obtained fully acceptable. It has had an opportunity to ask
questions of the officer and directors of WEGY concerning WEGY Common Shares and
the business and financial condition of and prospects for WEGY, and the officers
and directors of WEGY have adequately answered all questions asked and made all
relevant information available to them. UTEK is an accredited investor, as the
term is defined in Regulation D, promulgated under the Securities Act of 1933,
as amended, and the rules and regulations thereunder.




(b)

Stock Transfer Restrictions.  Intentionally deleted




(c)

Legend.  Intentionally deleted














Page 9 of 17







HHTI-WEGY










ARTICLE 3

TRANSACTIONS PRIOR TO CLOSING




3.01.

Corporate Approvals. Prior to Closing Date, each of the parties shall submit
this Agreement to its board of directors and if necessary, its respective
shareholders and obtain approval of this Agreement. Copies of corporate actions
taken by each party shall be provided to the other party.




3.02

Access to Information. Each party agrees to permit, upon reasonable notice, the
attorneys, accountants, and other representatives of the other party’s
reasonable access during normal business hours to its properties and its books
and records to make reasonable investigations with respect to its affairs, and
to make its officers and employees available to answer questions and provide
additional information as reasonably requested.




3.03

Expenses. Each party agrees to bear its own expenses in connection with the
negotiation and consummation of the Acquisition and the transactions
contemplated by this Agreement.




3.04

Covenants. Except as permitted in writing, prior to Closing each party agrees
that it will:




(a)

Use its good faith efforts to obtain all requisite licenses, permits, consents,
approvals and authorizations necessary in order to consummate the Acquisition;
and




(b)

Notify the other parties upon the occurrence of any event which would have a
materially adverse effect upon the Acquisition or the transactions contemplated
by this Agreement or upon the business, assets or results of operations; and




(c)

Not modify its corporate structure, except as necessary or advisable in order to
consummate the Acquisition and the transactions contemplated by this Agreement.




ARTICLE 4

CONDITIONS PRECEDENT




The obligation of the parties to consummate the Acquisition and the transactions
contemplated by this Agreement are subject to the following conditions that may
be waived, to the extent permitted by law:




4.01.

Each party must obtain the approval of its board of directors and such approval
shall not have been rescinded or restricted.




4.02.

Each party shall obtain all requisite licenses, permits, consents,
authorizations and approvals required to complete the Acquisition and the
transactions contemplated by this Agreement.




4.03.

There shall be no claim or litigation instituted or threatened in writing by any
person or government authority seeking to restrain or prohibit any of the
contemplated transactions contemplated by this Agreement or challenges the
right, title and interest of UTEK in the HHTI Shares or the right of HHTI or
UTEK to consummate the Acquisition contemplated hereunder.




4.04.

The representations and warranties of the parties shall be true and correct in
all material respects at the Effective Date.




4.05.

The Technology and Intellectual Property has been prosecuted in good faith with
reasonable diligence.











Page 10 of 17







HHTI-WEGY













4.06.

The License Agreement will be valid and in full force and effect without any
default in this Agreement.




4.07.

WEGY shall have received, at or prior to the Closing Date, each of the
following:




(a)

the stock certificates representing all of the currently issued and outstanding
HHTI Shares, duly endorsed (or accompanied by duly executed stock powers) by
UTEK for transfer of such shares to WEGY;




(b)

all corporate records and documentation relating to HHTI’s business, all in a
form and substance satisfactory to WEGY, including its Articles of Incorporation
and Bylaws;




(c)

such agreements, files and other data and documents pertaining to HHTI’s
 business as WEGY may reasonably request;




(d)

copies of the general ledgers and books of account of HHTI, and all federal,
state and local income, franchise, property and other tax returns filed by HHTI
since the inception of HHTI;




(e)

certificates of (i) the Secretary of State of the State of Florida as to the
legal existence and good standing, as applicable, (including tax) of HHTI in
Florida;




(f)

the original corporate minute books of HHTI, including the articles of
incorporation and bylaws of HHTI, and all other documents filed in this
Agreement;




(g)

all consents, assignments or related documents of conveyance to give WEGY the
benefit of the transactions contemplated hereunder;




(h)

such documents as may be needed to accomplish the Closing under the corporate
laws of the states of incorporation of WEGY and HHTI, and




(i)

such other documents, instruments or certificates as WEGY, or their counsel may
reasonably request.




4.08.

WEGY shall have completed due diligence investigation of HHTI to WEGY’s
satisfaction in their sole discretion.




4.09.

WEGY shall receive the resignation effective the Closing Date of each director
and officer of HHTI.







ARTICLE 5

INDEMNIFICATION AND LIABILITY LIMITATION




5.01.

 Survival of Representations and Warranties.




(a)

     The representations and warranties made by UTEK and HHTI shall survive for
a period of 1 year after the Closing Date, and thereafter all such
representation and warranties shall be extinguished, except with respect to
claims then pending for which specific notice has been given during such 1-year
period.











Page 11 of 17







HHTI-WEGY













(b)

     The representations and warranties made by WEGY shall survive for a period
of 1 year after the Closing Date, and thereafter all such representations and
warranties shall be extinguished, except with respect to claims then pending for
which specific notice has been given during such 1-year period.




5.02

 Limitations on Liability.  WEGY agrees that UTEK shall not be liable under this
agreement to WEGY or their respective successor’s, assigns or affiliates except
where damages result directly from the gross negligence or willful misconduct of
UTEK or its employees.  In no event shall UTEK's liability exceed the total
amount of the fees paid to UTEK under this agreement, nor shall UTEK be liable
for incidental or consequential damages of any kind.  WEGY shall indemnify UTEK,
and hold UTEK harmless against any and all claims by third parties for losses,
damages or liabilities, including reasonable attorneys fees and expenses
(“Losses”), arising in any manner out of or in connection with the rendering of
services by UTEK under this Agreement, unless it is finally judicially
determined that such Losses resulted from the gross negligence or willful
misconduct of UTEK. The terms of this paragraph shall survive the termination of
this agreement and shall apply to any controlling person, director, officer,
employee or affiliate of UTEK.




5.03   

Indemnification.  WEGY agrees to indemnify and hold harmless UTEK and its
subsidiaries and affiliates and each of its and their officers, directors,
principals, shareholders, agents, independent contactors and employees
(collectively “Indemnified Persons”) from and against any and all claims,
liabilities, damages, obligations, costs and expenses (including reasonable
attorneys’ fees and expenses and costs of investigation) arising out of or
relating to  matters arising from this Agreement, except to the extent that any
such claim, liability, obligation, damage, cost or expense shall have been
determined by final non-appealable order of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the Indemnified
Person or Persons in respect of whom such liability is asserted.




(a)

Limitation of Liability.  WEGY agrees that no Indemnified Person shall have any
liability as a result of the execution and delivery of this Agreement, or other
matters relating to or arising from this Agreement, other than liabilities that
shall have been determined by final non-appealable order of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Person or Persons in respect of whom such liability is asserted.
 Without limiting the generality of the foregoing, in no event shall any
Indemnified Person be liable for consequential, indirect or punitive damages,
damages for lost profits or opportunities or other like damages or claims of any
kind.  In no event shall UTEK's liability exceed the total amount of the
consideration paid to UTEK under this Agreement.




(b)

Limitation of Liability. UTK agrees that WEGY shall not be liable under this
agreement to UTK or their respective successor’s, assigns or affiliates except
where damages result directly from the gross negligence or willful misconduct of
WEGY or its employees.  In no event shall WEGY's liability exceed the total
amount of the fees paid by WEGY under this agreement, nor shall WEGY be liable
for incidental or consequential damages of any kind.  UTK shall indemnify WEGY,
and hold WEGY harmless against any and all claims by third parties for losses,
damages or liabilities, including reasonable attorneys fees and expenses
(“Losses”), arising in any manner out of or in connection with the rendering of
services by WEGY under this Agreement, unless it is finally judicially
determined that such Losses resulted from the gross negligence or willful
misconduct of WEGY. The terms of this paragraph shall survive the termination of
this agreement and shall apply to any controlling person, director, officer,
employee or affiliate of WEGY.




ARTICLE 6

REMEDIES




6.01

Specific Performance. Each party’s obligations under this Agreement are unique.
If any party











Page 12 of 17







HHTI-WEGY










should default in its obligations under this Agreement, the parties each
acknowledge that it would be extremely impracticable to measure the resulting
damages. Accordingly, the non-defaulting party, in addition to any other
available rights or remedies, may sue in equity for specific performance, and
the parties each expressly waive the defense that a remedy in damages will be
adequate.




6.02

Costs. If any legal action or any arbitration or other proceeding is brought for
the enforcement of this Agreement or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

ARTICLE 7

ARBITRATION




In the event a dispute arises with respect to the interpretation or effect of
this Agreement or concerning the rights or obligations of the parties to this
Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable manner.
Failing to reach a resolution of this Agreement, either party shall have the
right to submit the dispute to be settled by arbitration under the Commercial
Rules of Arbitration of the American Arbitration Association. The parties agree
that, unless the parties mutually agree to the contrary such arbitration shall
be conducted in the State of Florida.  The cost of arbitration shall be borne by
the party against whom the award is rendered or, if in the interest of fairness,
as allocated in accordance with the judgment of the arbitrators. All awards in
arbitration made in good faith and not infected with fraud or other misconduct
shall be final and binding.  The arbitrators shall be selected as follows: one
by WEGY, one by UTEK and a third by the two selected arbitrators. The third
arbitrator shall be the chairman of the panel.




ARTICLE 8

MISCELLANEOUS




8.01.

No party may assign this Agreement or any right or obligation of it hereunder
without the prior written consent of the other parties to this Agreement. No
permitted assignment shall relieve a party of its obligations under this
Agreement without the separate written consent of the other parties.




8.02.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective permitted successors and assigns.




8.03.

Each party agrees that it will comply with all applicable laws, rules and
regulations in the execution and performance of its obligations under this
Agreement.




8.04.

This Agreement shall be governed by and construct in accordance with the laws of
the State of Delaware without regard to principles of conflicts of law.




8.05.

This document constitutes a complete and entire agreement among the parties with
reference to the subject matters set forth in this Agreement. No statement or
agreement, oral or written, made prior to or at the execution of this Agreement
and no prior course of dealing or practice by either party shall vary or modify
the terms set forth in this Agreement without the prior consent of the other
parties to this Agreement. This Agreement may be amended only by a written
document signed by the parties.




8.06.

Notices or other communications required to be made in connection with this
Agreement shall be sent by U.S. mail, certified, return receipt requested,
personally delivered or sent by express delivery service and delivered to the
parties at the addresses set forth below or at such other address as may be
changed from time to time by giving written notice to the other parties.











Page 13 of 17







HHTI-WEGY













8.07.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.




8.08.

This Agreement may be executed in multiple counterparts, each of which shall
constitute one and a single Agreement.




8.09

Any facsimile signature of any part to this Agreement or to any other agreement
or document executed in connection of this Agreement should constitute a legal,
valid and binding execution by such parties.                       




























WORLD ENERGY SOLUTIONS, INC.

H-HYBRID TECHNOLOGIES, INC.







By: /s/  Benjamin Croxton

      By:  /s/  Joel Edelson

     Benjamin Croxton,

Joel Edelson

     Chief Executive Officer

            

President




     Address:

Address:

     3900A 31st Street North

2109 East Palm Avenue

St. Petersburg, Florida 33714

Tampa, Florida 33605







Date:  September 29, 2008

Date:  September 29, 2008

UTEK CORPORATION







By:  /s/  Clifford M. Gross, Ph.D.

     Clifford M. Gross, Ph.D.     

     Chief Executive Officer




      Address:

      2109 East Palm Avenue

      Tampa, Florida 33605




Date:  September 29, 2008























Page 14 of 17







HHTI-WEGY










EXHIBIT A

Outstanding Agreements

From Hydrogen Technology Applications, Inc.




1)

License Agreement
















  


























Page 15 of 17







HHTI-WEGY







EXHIBIT B




H-HYBRID TECHNOLOGIES, INC.

Financial Statements as of

September 23, 2008




















Page 16 of 17







HHTI-WEGY




EXHIBIT C







  

  Form 10QSB for WORLD ENERGY SOLUTIONS, INC.




31 March - 2008

Quarterly Report
































































 













  











Page 17 of 17





